57 F.3d 1081NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff--Appellee,v.Jesus GONZALEZ-LOPEZ, Defendant--Appellant.
No. 94-5245.
D.C. No. 94-CR-98-1-BU.
United States Court of Appeals, Tenth Circuit.
June 8, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT1
MOORE, Circuit Judge.


1
Neither party has requested oral argument in this case;  therefore, after a determination by this panel that oral argument would not materially assist in the disposition, the matter is ordered submitted on the briefs.


2
Defendant has filed an Anders2 brief contending his conviction denied him due process because the offense with which he was charged, being an illegal alien found in the United States in violation of 18 U.S.C. 1326(b)(2), merely punished his status.  Defendant's voluntary plea of guilty, however, waives all non-jurisdictional defects in the charge.  United States v. Kelsey, 15 F.3d 152, 153 (10th Cir.1994);  United States v. Riles, 928 F.2d 339, 342 (10th Cir.1991).  The rule applies to issues based on claimed deprivation of due process.  United States v. Wright, 43 F.3d 491, 494 (10th Cir.1994).  Indeed, a due process violation does not constitute a jurisdictional issue.  United States v. Hausman, 894 F.2d 686, 689 (5th Cir.1990).  Accordingly, we conclude we are barred from considering the claim on the merits because of defendant's uncontested guilty plea.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Anders v. California, 386 U.S. 738, 744 (1967)